Citation Nr: 0413037	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-02 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for Department of Veterans Affairs (VA) 
purposes.  


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1965.  The veteran died in November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined the appellant was not the veteran's 
surviving spouse for purposes of entitlement to VA benefits.

The record discloses the appellant requested a hearing before 
the Board in this matter.  The requested hearing was 
scheduled and the appellant notified of the hearing date.  In 
correspondence received in December 2003, the appellant 
advised she would be unable to attend the scheduled hearing 
due to matters related to her health, and requested the 
hearing be conducted at her closest RO facility or, 
alternatively, by telephone.  By letter dated in January 
2004, the RO explained that the requested hearing could only 
be conducted at the local Regional Office in Montgomery, 
Alabama.  The appellant was thereafter provided an 
opportunity to submit for consideration any evidence she had 
intended to submit at the hearing.  Additional written 
argument was received from the appellant in January 2004.  

Finally, the Board notes that the RO characterized the issue 
on appeal as entitlement to death pension benefits as the 
surviving spouse of the veteran.  Following a review of the 
claims file and the arguments advanced by the appellant, the 
Board finds that the issue on appeal is more appropriately 
characterized as noted on the title page of this decision.


FINDINGS OF FACT

1.  The veteran and the appellant were married in August 1962 
and had 3 children together.

2.  The veteran and the appellant were divorced in April 
1980.

3.  The appellant did not remarry.

4.  The veteran died in November 1992.

5.  The appellant and the veteran did not reenter into any 
type of marital relationship following their April 1980 
divorce.


CONCLUSION OF LAW

The requirements for the appellant's recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits have not been met.  38 U.S.C.A. §§ 101(3), 103(a), 
(c), 1102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.

In the present case, a substantially complete application for 
death pension benefits was received in October 2001.  In a 
decision dated in November 2001, the RO determined that the 
requirements for recognition as the veteran's surviving 
spouse for the purpose of receiving VA benefits have not been 
met.  Subsequent to this determination, the RO, in November 
2003, provided notice of the change in law brought about by 
the enactment of the VCAA and advised the appellant regarding 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  The Board observes that while this letter did not 
specifically advise the appellant of the need to submit any 
evidence in her possession that pertains to the claim, the 
appellant was advised to inform VA about any additional 
information or evidence relevant to her claim.

Because VCAA notice in this case was not provided to the 
appellant prior to the initial RO denial of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.

Here, the Board finds that any defect with respect to the 
timing of the notice of the VCAA notice requirement was 
harmless error in this case.  While the notice provided to 
the appellant in November 2003 was not given prior to the RO 
adjudication of the claim, the notice was provided by the RO 
prior to the Board's review of the merits of the appellant's 
case, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. §§ 5103(a) and 3.159(b).  The 
record discloses that the appellant thereafter submitted 
additional evidence for consideration in this matter.  
Moreover, the facts in this case are not in dispute.  Rather, 
it is the legal import of those facts which is questioned.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to the claimant.




Recognition as the Surviving Spouse

The appellant seeks VA death pension benefits as the 
surviving spouse of the veteran.  The record shows that the 
veteran and the appellant were married in 1962 and divorced 
in 1980.  Three children were born to the veteran and the 
appellant during their marriage.  The veteran died in 
November 1992.  The appellant did not remarry following her 
divorce from the veteran.

In statements, the appellant has maintained that she obtained 
a divorce due to the veteran's failure to adequately provide 
for his family.  

In order to be entitled to improved death pension benefits as 
a "surviving spouse" of a veteran, the appellant must have 
been the veteran's spouse at the time of the veteran's death 
and have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death, except 
where there was a separation due to the misconduct of, or 
procured by the veteran without the fault of the spouse.  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  The term "spouse" 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of 38 C.F.R. 
§ 3.1(j). 38 C.F.R. 3.50.  The applicable law and regulations 
clearly require that the parties be lawfully married at the 
time of a veteran's death for the appellant to be considered 
a surviving spouse.

Here, the appellant acknowledges that she and the veteran 
were divorced as evidenced by a 1980 divorce decree from the 
State of Alabama.  Thus, at the time of the veteran's death 
in November 1992, he and the appellant were divorced.  
Accordingly, the claimant does not meet the definition of a 
surviving spouse under the provisions of 38 C.F.R. § 3.50.

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when a party puts such validity 
in issue or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206 (2003).  In the instant case, there is no argument as 
to the validity of the divorce decree.  Here, the claimant 
essentially contends that she had to divorce the veteran 
because of his failure to adequately provide for his family.  
She has however reported that she and the veteran remained 
friendly and he would, at times, reside with their daughter 
who resided behind the appellant's home.  Thus, it appears 
the appellant is possibly attempting to establish a deemed 
valid marriage to the veteran.

The law also states that where an attempted marriage of an 
appellant to the veteran was invalid by reason of legal 
impediment, the marriage will nevertheless be deemed valid 
if: (a) The marriage occurred one year or more before the 
veteran died or existed for any period of time if a child was 
born of the purported marriage or was born to them before 
such marriage, and (b) the appellant entered into the 
marriage without knowledge of the impediment, and (c) the 
appellant cohabited with the veteran continuously from the 
date of the marriage to the date of his or her death, and (d) 
no claim has been filed by a legal surviving spouse who has 
been found entitled to gratuitous death benefits other than 
accrued monthly benefits covering a period prior to the 
veteran's death.  See 38 U.S.C.A. § 103(a) (West 2002); 38 
C.F.R. § 3.52 (2003).  All of the requirements must be met in 
order to find a deemed valid marriage.

As noted above, the evidence of record reveals that the 
veteran and the appellant were married from August 1962 to 
April 1980 and three children were born during this time.  
However, there is no evidence of record to show, nor does the 
appellant contend, she and the veteran cohabitated or that 
they held themselves out as husband and wife following their 
divorce.  Thus, the Board concludes that the evidence does 
not support either a valid marriage under the law or a deemed 
valid marriage in this case.

Based upon the evidence of record, and in light of the law 
and regulations governing this appeal, the Board concludes 
that the appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  Inasmuch as the appellant 
is not entitled to recognition as the veteran's surviving 
spouse, she has no legal basis to claim entitlement to VA 
benefits.  The law clearly states that in order to be 
entitled to these benefits, the appellant must be the 
veteran's surviving spouse.  38 U.S.C.A. §§ 1304, 1310(a), 
1541(a), 5121; 38 C.F.R. §§ 3.3(b)(4), 3.54(c), 3.1000.

The Board is sympathetic to the arguments advanced by the 
appellant, however, the legal criteria governing eligibility 
requirements for VA death benefits are clear and specific and 
binding upon the Board.  Following a careful and considered 
review of the record, the Board finds that the appellant's 
claim lacks legal merit under the applicable law and 
regulations.  The law in this case is dispositive.  Thus, the 
appellant's claim must be denied based on the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the instant case, the benefit of the doubt 
rule is not for application.

ORDER

Entitlement to recognition of the claimant as the veteran's 
spouse for the purpose of establishing entitlement to VA 
benefits is denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



